   Case 17-06459      Doc 32     Filed 05/01/19 Entered 05/01/19 14:26:38         Desc Main
                                   Document     Page 1 of 8



                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


IN RE:                                         Case No. 17-06459

Ruben Badillo                                  Chapter 7
                    Debtor(s).
                                               Honorable Pamela S. Hollis

                                               Set for May 10, 2019 at 10:15 a.m.



                                  NOTICE OF MOTION

 TO: SEE ATTACHED SERVICE LIST

         PLEASE TAKE NOTICE that on May 10, 2019, at 10:15 a.m., I shall appear
 before the Honorable Pamela S. Hollis at Joliet City Hall, 150 West Jefferson Street,
 2nd Floor, Joliet, Illinois, or, in her absence, before any other Judge who may be sitting
 in her stead, and shall then and there present Trustee's Motion to Approve
 Compromise of Controversy Pursuant to Federal Rule of Bankruptcy
 Procedure 9019, Limit Notice and Shorten Notice, a copy of which is attached
 hereto and hereby served upon you.

                                            Cindy M. Johnson, not individually but as
                                            Chapter 7 Trustee of Ruben Badillo,

                                              /s/   _ Cindy M. Johnson ____
 Cindy M. Johnson                                   Chapter 7 Trustee
 Chapter 7 Trustee
 140 S. Dearborn Street, Suite 1510
 Chicago, Illinois 60603
 (312) 345-1306

                               CERTIFICATE OF SERVICE

            I, Cindy M. Johnson, an attorney, certify that I served true and correct copies
 of the foregoing notice and document to which it refers to the persons listed on the
 attached service list via electronic service on those registered in the CM/ECF system
 and, for those not listed in the CM/ECF system, at the addresses listed, by placing them
 in envelopes, properly addressed, with proper postage prepaid, and depositing them in
 the United States Mail Chute at 140 S. Dearborn Street, Chicago, Illinois at or before
 5:00 p.m. on May 1, 2019.
                                                     ___/s/ Cindy M. Johnson_____________
 Case 17-06459     Doc 32      Filed 05/01/19 Entered 05/01/19 14:26:38   Desc Main
                                 Document     Page 2 of 8


                                     SERVICE LIST


Electronic Mail Notice List

   •   Kinnera Bhoopal kinnera.bhoopal@mccalla.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Dana N O'Brien dana.obrien@mccalla.com, NDistrict@mccalla.com
   •   David M Siegel davidsiegelbk@gmail.com,
       author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmai
       l.com

Manual Notice List Via US Mail

Ruben Badillo
1109 BUTTERFIELD CIR. W.
SHOREWOOD, IL 60404

Capital One Bank (USA), N.A.
PO Box 71083
Charlotte, NC 28272-1083

MERRICK BANK
Resurgent Capital Services
PO Box 10368
Greenville, SC 29603-0368

Sprint Corp
Attention Bankruptcy
PO Box 7949
Overland Park, KS 66207-0949

Wells Fargo Bank N.A., d/b/a Wells Fargo Dealer Se
P.O. BOX 19657
IRVINE, CA 92623-9657
   Case 17-06459      Doc 32      Filed 05/01/19 Entered 05/01/19 14:26:38          Desc Main
                                    Document     Page 3 of 8


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION




IN RE:                                           Case No. 17-06459

Ruben Badillo                                    Chapter 7
                     Debtor(s).
                                                 Honorable Pamela S. Hollis

                                                 Set for May 10, 2019 at 10:15 a.m.



           TRUSTEE’S MOTION TO APPROVE COMPROMISE OR
          SETTLEMENT PURSUANT TO RULE 9019 WITH DEBTOR
     AND TO SELL ESTATE’S INTEREST IN PROPERTY BACK TO DEBTOR
                SHORTEN NOTICE AND TO LIMIT NOTICE

         Cindy M. Johnson, not individually, but as Trustee of the bankruptcy estate of

 Ruben Badillo, submits her Motion to Approve Compromise of Controversy Pursuant to

 Federal Rule of Bankruptcy Procedure 9019, Limit Notice and Shorten Notice (the

 "Motion"), and states:


         1.     Cindy M. Johnson is the Chapter 7 Trustee (the “Trustee”) of the

 above captioned bankruptcy case filed by Ruben Badillo (hereafter “Debtor”), on Mar 3,

 2017 (“Petition Date”).

                                         Background

         2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         3.     At the time of the filing of this bankruptcy case, the major assets of the

 Estate were the non-exempt portion of Debtor’s 2016 Federal and State Income Tax
 Case 17-06459       Doc 32    Filed 05/01/19 Entered 05/01/19 14:26:38           Desc Main
                                 Document     Page 4 of 8


Refund (“Tax Refund”), the non-exempt value of a 2005 Yamaha Roadstar (“Vehicle”)

and balance in a First Midwest Bank account (“Bank Funds”)

                   Settlement of Estate’s Interest in Tax Refund

      4.      From Debtor’s testimony at the 341 meeting of creditors, Debtor’s

schedules and other documents provided to the Trustee, Trustee discovered that the

Debtor is entitled to a tax refund for the year 2016.

      5.      Debtor had been divorced in 2016 and was under the presumption that his

ex-wife was entitled to half of the anticipated refund. A review of the Martial Settlement

Agreement provided to the Trustee in February 2019 showed otherwise.

      6.      Upon review of Debtor’s filed 2016 tax returns, the value of the Tax Refund

was determined to be $5,829.00 which was comprised of the value of the federal tax

refund ($5,461.00) and the value of the state of Illinois tax refund ($368.00).

      7.      Based upon foregoing, the Trustee made demand upon Debtor for a

turnover of the non-exempt proceeds of the Tax Refund totaling $5,829.00.

      8.      When the funds were not paid Trustee Filed a Motion to Compel Debtor to

Turnover the Tax Refund which was originally set for hearing on April 5, 2019. At the

request of Debtor’s counsel that motion was continued to May 10, 2019.

      9.      After the April 2019 hearing Debtor amended his schedule C to claim a

$260.00 wildcard exemption in the Tax refund and requested that he be allowed to pay

the balance of $5,569.00 in installments.

      10.     Trustee has agreed to allow the 2016 refund amount to be paid in

installments provided that a judgment for the entire amount due be entered against the

Debtor to enable the Trustee to pursue post judgment collection if the Debtor fails to

make the agreed upon payments.
 Case 17-06459       Doc 32     Filed 05/01/19 Entered 05/01/19 14:26:38         Desc Main
                                  Document     Page 5 of 8


      11.      Trustee believes that the proposed settlement is fair and reasonable and in

the best interests of the Estate.

      12.      For the aforementioned reasons, the Trustee requests that the Court enter

an order approving the settlement on the terms set forth herein.

            Proposed Sale of Estate’s Interest in Vehicle Back to Debtor

      13.      In addition to the Tax Refund, the Trustee has determined that there is

equity to the Estate in the Vehicle.

      14.      Pursuant to a search on Kelly Blue Book the Trustee determined the

market value of the Vehicle is $3,265.00. Debtor has claimed a $2,540.00 personal

property exemption in the Vehicle. Debtor is sole owner of the Vehicle and upon

information and belief, the Vehicle is owned free and clear of any liens. Based upon the

foregoing, the Trustee determined that the non-exempt value of the Vehicle is $725.00

      15.      Based upon the foregoing, the Trustee made a demand upon Debtor for

Turnover of the $725.00 value or the Vehicle. When neither occurred, the Trustee

included the request for turnover of the Vehicle in her Motion to Compel Turnover of the

Tax refunds.

      16.      Trustee has received an offer from Debtor to purchase the Estate’s interest

in the Vehicle for $363.00. (“Offer”). The offer is based upon Debtor’s own valuation of the

Vehicle using on line NADA value of $2,540.00. Trustee agreed to split the difference

between the values making the agreed value of the Vehicle $2,903.00. Considering the

$2540 exemption results in an agreed Estate value of $383.00

      17.      The essential terms of the Offer are as follows:

      i. The sale price of $363.00 will be paid as part of a monthly payment to the

         Trustee inclusive of the Tax Refund and Bank Funds;
 Case 17-06459       Doc 32    Filed 05/01/19 Entered 05/01/19 14:26:38           Desc Main
                                 Document     Page 6 of 8


     ii. Debtor has agreed to purchase the Estate’s interest in the Vehicle on an “as is,

         where is” condition and subject to any and all liens, claims and encumbrances;

    iii. Debtor shall waive any claim for a personal property exemption in the sale

         proceeds; and

    iv. The Offer is subject to and expressly conditioned upon approval of this court.

      18.     Trustee believes that the Offer is fair and reasonable and represents the

highest and best price for the Vehicle given its condition. Trustee would be required to

pay claims and costs of sale in connection with the sale of the Vehicle to a third party,

including towing and storage charges, transfer of title charges, costs/expenses of sale.

Trustee believes that the Offer will net the estate an amount equal to or better than that

which it would receive if the Vehicle were sold to an unrelated party. In addition, there is

no assurance that the Vehicle would sell for a higher price than that which is being

offered or that the Vehicle would be sold in a reasonable amount of time.

      19.     As Trustee believes that the settlement is in the best interest of creditors

as it will avoid the delay and uncertain costs of liquidating the Vehicle in another

manner, and otherwise meets the criteria of Bankruptcy Rule 9019. Trustee requests

that she be authorized pursuant to sell the Estate’s interest in the Vehicle to Debtor for

the sum of $363.00, subject to all liens, claims and encumbrances against the Vehicle.

                       Settlement of Estates interest in Bank Funds

      20.     Based upon the bank statements provided to Trustee she determined that

on the Petition Date the Bank Funds were $1,330.40.

      21.     No exemption has been taken in the Bank Funds and Trustee demanded

Turnover of the Bank Funds.

      22.     When the Bank Funds were not turned over Trustee included the Bank

Funds in her Motion to Compel.
 Case 17-06459       Doc 32     Filed 05/01/19 Entered 05/01/19 14:26:38           Desc Main
                                  Document     Page 7 of 8


      23.     Debtor does not dispute the Estate value of the Bank Funds.

                      Payment of Settlement and Turnover of Funds

      24.     Debtor has proposed to pay $7,262.40 which is the total amount of the non-

exempt Tax Refunds, agreed Estate value of the Vehicle and the Bank Funds in monthly

installments of $575.00 per month beginning May 15, 2019 and continuing the 15th of

each month until paid in full

      25.     A judgment will enter in favor of the Trustee and against the Debtor in the

amount of $7,262.40. Execution of the judgment will be stayed so long as the Debtor

makes the agreed upon monthly payments.

                                              Notice

      26.     Trustee has provided 10 days’ notice of this Motion to Debtor, Debtor’s

attorney, all parties entitled to notice who are listed on the CM/ECF service list and all

creditors who have filed claims (as the bar date has passed) pursuant to Rules 2002 and

9019 of the Federal Rules of Bankruptcy Procedure.

      27.     Since in this Chapter 7 case, more than 90 days has passed since the first

date set for the meeting of creditors, this Court has authority to allow notice of this

motion to be sent only to the debtor, the United States Trustee, to other parties in

interest, and to only creditors who have filed claims in this case (there being no creditors

who have the right to an extension to file claims). See, Rule 2002(h) of the Federal Rules

of Bankruptcy Procedure.

      WHEREFORE, Cindy M. Johnson, trustee, respectfully requests that this Court

enter an Order:

      a) approving the proposed compromise and settlement with Debtor for a turnover
         of the Tax Refund pursuant to the terms set forth herein;

      b) authorizing Trustee to the Estate’s interest in the Vehicle to Debtor for
         $363.00 pursuant to the terms of the Offer;
 Case 17-06459      Doc 32    Filed 05/01/19 Entered 05/01/19 14:26:38           Desc Main
                                Document     Page 8 of 8



      c) authorizing Trustee to sell the Vehicle to Debtor “as is, where is” and subject to
         all liens, claims and encumbrances and net of any claim by Debtor for a
         personal property exemption in the proceeds of sale;

      d) authorizing Trustee to take such steps, do such acts and execute such
         documents as are necessary in order to implement the terms of the Proposed
         Settlement and to close the sale of the Vehicle as described in the Motion;

      e) authorizing under Rule 2002(h) of the Federal Rules of Bankruptcy Procedure
         that notice of this motion need only to have been sent to debtor(s) , the United
         States Trustee, to other parties in interest, and to only creditors who have filed
         claims in this case, and finding that the notice that has been sent is, therefore,
         sufficient;

      f) enter judgment in favor of Trustee and against Debtor in the amount of
         $7,262.40 payable in monthly installments of $575.00 with execution of the
         judgment stayed provided that Debtor makes the monthly payments, providing
         a release of the Judgment upon completion payment.

      g) and granting such other and further relief as this Court may deem just and
         equitable.

                                           Respectfully submitted,

                                           Cindy M. Johnson, not individually but as
                                           Chapter 7 Trustee of Ruben Badillo

                                           /s/   _ Cindy M. Johnson ____
Cindy M. Johnson                                   Chapter 7 Trustee
Chapter 7 Trustee
140 S. Dearborn Street, Suite 1510
Chicago, Illinois 60603
(312) 345-1306
